Citation Nr: 1749404	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an effective date prior to September 18, 2013 for the disability rating of 10 percent for functional fracture dislocation, right ankle, with mild lateral ligament laxity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from April 1980 to April 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2013 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision, in pertinent part, denied service connection for a right knee disability.  The December 2013 rating decision granted service connection for a right ankle disability and assigned a noncompensable evaluation from November 10, 2009, and 10 percent evaluation from September 18, 2013.  

In a June 2015 decision, the Board remanded the claim of service connection for a right knee disability for additional development and the earlier effective date matter for a Statement of the Case to be issued.

The Veteran testified at an April 2017 Board videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

Additional evidence, including VA treatment records, relevant to the matter of service connection for a right knee disability was received without a waiver of Agency of Original Jurisdiction (AOJ) review after the most recent supplemental statement of case (SSOC) was issued in February 2016.  The AOJ will have opportunity to consider this evidence in the first instance on remand.

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

The Veteran's right ankle disability was manifested by functional loss due to pain and weakness equivalent to a moderate limitation of motion as early as November 10, 2009-the effective date of the award of service connection for the disability.


CONCLUSION OF LAW

An effective date of November 10, 2009 is warranted for the assignment of a 10 percent rating for the right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants in full the claim for entitlement to an effective date of November 10, 2009, for the assignment of a 10 percent rating for a right ankle disability, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The December 2013 rating decision granted service connection for a right ankle disability and assigned a noncompensable evaluation from November 10, 2009 and an increased, 10 percent evaluation from September 18, 2013.  The Veteran contends the effective date for the assignment of the 10 percent rating for the right ankle disability should be November 10, 2009, the effective date of service connection for the right ankle disability.  
Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award on a claim for an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim was received within one year following such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

As the Veteran seeks an earlier effective date for the 10 percent rating assigned as part of the initial rating assigned with the award of service connection, but not for the effective date of service connection itself, the critical question remaining is whether it is factually ascertainable the criteria for an initial rating of 10 percent were met from November 10, 2009 to September 18, 2013.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's right ankle disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5271.  

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.
A 10 percent rating is the minimum compensable rating for the ankle joint.  Id., DC 5270-5274. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Orthopedic Manifestations Prior to September 18, 2013

On March 2010 VA examination, chronic right ankle strain was diagnosed.  The Veteran endorsed right ankle weakness.  He reported he used to wear a brace, but wore high-top boots for stabilization.  On examination, there was mild to moderate tenderness.  Range-of-motion testing, strength testing, and an X-ray were normal.  Repeated moves did not reveal limitations due to pain, weakened movement, lack of endurance, flares, excessive fatigue, or incoordination.  Stability testing was normal.

In a September 2010 statement, the Veteran's neighbor reported he had known the Veteran for nine years and witnessed him limp and have difficulty standing or walking for any length of time due, in part, to his right ankle pain.  In a separate statement received at the same time, an acquaintance who reported he knew the Veteran since October 1984 reported he saw the Veteran's ankle give out.  

A November 2010 VA treatment record notes the Veteran complained of right ankle pain and weakness.  He sometimes wore a brace.  Chronic right ankle pain and weakness was assessed.  Chronic right ankle arthralgia was assessed in April 2011 when he continued to complain of right ankle pain.  He complained of ankle pain again in June 2011.  

On September 2013 VA examination, the Veteran reported he had right ankle flare-ups of popping and swelling when he sprained it on uneven surfaces.  He had less movement than normal and pain on movement after repetitive use.  There was laxity on joint stability testing.  The examiner noted there were findings of additional limitations due to pain, but not weakness, fatigability, or incoordination.

At the April 2017 Board hearing, the Veteran testified the symptoms associated with his service-connected right ankle disability were as severe when he filed the claim for service connection in 2009 as they were at the time of the September 2013 VA examination.  The Veteran testified that during that time period he was in so much pain that he was frequently taking over-the-counter pain medications and that he was using a brace for his ankle.

Resolving reasonable doubt in the Veteran's favor, as required, the Board finds the evidence as a whole reasonably shows the right ankle disability was manifested by an actually painful joint that also had weakness that would warrant the minimum 10 percent rating under DC 5271 from November 10, 2009 to September 18, 2013.  38 C.F.R. § 4.59.  The March 2010 VA examiner found the Veteran had mild to moderate tenderness of the right ankle.  At the Board hearing, the Veteran testified his symptoms were as severe when he filed his claim for service connection as they were when the September 2013 VA examiner noted less movement than normal due to pain.  His reports are corroborated by VA treatment providers who suggested the right ankle disability was also manifested by weakness as early as November 2010 and lay statements from acquaintances who stated they witnessed the Veteran's ankle give out and cause him to limp.  The Board finds the statements from the Veteran and his acquaintances regarding observed symptoms to be competent and credible.  Therefore, the record reflects that when the Veteran filed his claim for service connection, he had an actually painful right ankle joint that also had weakness.  See Burton, 25 Vet. App. at 4-5; Petitti, 27 Vet. App.at 425.  Accordingly, the criteria for an initial 10 percent rating have been met, and the Board finds that an earlier effective date of November 10, 2009, the effective date of the grant of service connection, is warranted for the award of a 10 percent rating for the right ankle disability.


ORDER

Entitlement to an effective date of November 10, 2009, for the assignment of a 10 percent rating for a right ankle disability is granted, subject to the regulations governing the payment of monetary awards.


REMAND

I. VA Examination

The Veteran contends a right knee disability is related to service or his service-connected right ankle disability.  On March 2010 VA examination, right knee degenerative joint disease (DJD) was diagnosed.  Therefore, the record reflects the Veteran has a diagnosis of a right knee disability.  

On March 2010 VA examination, the Veteran reported his right knee pain began in service but that he experienced a post-service, work-related injury about 10 years after service.  The examiner noted the right knee DJD was age-typical, but did not provide an etiology opinion, explaining that the Veteran's service treatment records (STRs) failed to provide enough information to adequately support the Veteran's claims without resorting to mere speculation.  

The September 2013 VA examiner opined the right knee disability was less likely than not due to or the result of the Veteran's service-connected right ankle disability, concluding the right knee disability was an on-the-job injury not related to any other musculoskeletal anatomy or the ankles.  In a February 2016 opinion, a VA examiner opined the right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained there is no academically accepted, objective research evidence that clearly demonstrates one joint problem is directly responsible for the other unless there is a severe and chronic obvious gait abnormality, which the Veteran did not have.  The examiner also noted his STRs didn't have enough information "necessary to determine nexus."  The examiner also noted the Veteran has multisystem arthritis of large and small joints consistent with age.  The examiner opined the right knee problem noted in service was acute and did not become chronic as he only sought orthopedic care many years after service.  The September 2013 and February 2016 examiners' opinions did not specifically address whether the service-connected right ankle disability aggravated the claimed right knee disability.  Notably, a February 2017 VA treatment record notes the Veteran reported his right ankle brace was beginning to cause right knee pain.  The nurse practitioner diagnosed right knee arthralgia especially affected by the brace worn on the right ankle, suggesting aggravation.  For this reason, remand for a further medical opinion is necessary.

II. VA and Workers' Compensation Treatment Records

The record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from May 2017.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.  In addition, at least a portion of the records associated with a workers' compensation claim the Veteran filed after he sustained the work-related injury in November 1991 are associated with the record, but such records indicate he received non-VA medical treatment for the right knee until at least July 1992.  Records of such treatment have not been associated with the record and should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the complete records of private treatment the Veteran has received for his right knee disability, including records of treatment at Horizon Medical Center from November 1991 to July 1992.

2. Obtain the Veteran's VA treatment records from May 2017 to the present.

3. Schedule the Veteran for an examination regarding the right knee disability.  The entire claims file should be made available to the examiner in conjunction with this request.

The examiner should specifically address the following questions:

A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was caused by the service-connected right ankle disability?

B) Is it at least as likely as not (a 50 percent probability or greater) that the right knee disability was aggravated beyond the normal course of the condition (i.e., any worsening of the condition beyond its normal course) by the service-connected right ankle disability?

For purposes of these questions, the examiner must consider the Veteran's statements regarding observed symptoms as well as the medical opinions of record.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


